Exhibit 10.2
 
AMENDMENT NO.1 TO
 
HOLDBACK ESCROW AGREEMENT
 
This AMENDMENT NO.1 TO HOLDBACK ESCROW AGREEMENT (this “Amendment”) dated as of
May 20, 2011 (the “Effective Date”) is entered into by and among China Growth
Corporation, a Cayman Island corporation (the “Company”), Anslow & Jaclin, LLP
(the “Escrow Agent”) and Access America Investments, LLC hereto (the “Investor
Representative”).
 
Recitals
 
WHEREAS, the Company, the Escrow Agent and the Investor Representative are
parties to that certain Holdback Escrow Agreement dated as of December 15, 2010
(the “Original Agreement”);
 
WHEREAS, Section 4.2 of the Original Agreement provides that, to secure the
hiring of a Qualified CFO, the Company has agreed that $1,500,000 of the
proceeds of the Offering (the “Escrow Amount”) be held in the Escrow Account
until a Qualified CFO has been appointed whereupon the Investor Representative
shall execute and deliver to the Escrow Agent written instructions to release
the Chief Financial Officer Holdback to the Company;
 
WHEREAS, notwithstanding Section 4.2 of the Original Agreement, in recognition
of the Company’s efforts in seeking a Qualified CFO and the Company’s employment
of a financial advisor, the Investor Representative desires to authorize the
release of $750,000 of the Chief Financial Officer Holdback to the Company;
 
WHEREAS, on the date hereof, the Company and the Lead Investor (as defined in
the Subscription Agreement) have entered into that certain Amendment No. 1 to
Subscription Agreement; and
 
WHEREAS, an amendment of the Original Agreement requires the approval of the
Company, the Escrow Agent, and the Investor Representative.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Original Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Amendment to Original Agreement.  Section 4.2 of the Original
Agreement is hereby amended and restated in its entirety as follows:
 
“4.2           Pursuant to Section 5.5 of the Subscription Agreement, during the
Nomination Period, the Company shall employ an English-speaking Chief Financial
Officer who shall have experience with financial reporting companies under the
Sarbanes-Oxley Act of 2002 and other federal or state securities laws and shall
also meet the approval, which shall not be unreasonably withheld, and
requirements of the Investor Representative (a “Qualified CFO”). To secure the
hiring of a Qualified CFO, the Chief Financial Officer Holdback shall be held in
the Escrow Account until a Qualified CFO has been appointed.  Notwithstanding
the foregoing, the Investor Representative may in its sole discretion authorize
the Escrow Agent in writing (a “Good Faith Disbursement Notice”) to disburse a
portion of the Chief Financial Officer Holdback, such portion not to exceed
$750,000 in the aggregate, to the Company (a “Good Faith Disbursement”).  Any
portion of the Chief Financial Officer Holdback not disbursed pursuant to a Good
Faith Disbursement shall continue to be held in the Escrow Account in accordance
with the terms of this Agreement.  Upon the Company’s appointment of a Qualified
CFO, the Investor Representative shall execute and deliver to the Escrow Agent
written instructions (a “Qualified CFO Disbursement Notice”) to disburse the
Chief Financial Officer Holdback, less any amounts previously disbursed pursuant
to a Good Faith Disbursement, to the Company.  No later than one (1) Business
Day following the receipt of a Good Faith Disbursement Notice or Qualified CFO
Disbursement Notice, as applicable, with wire instructions attached thereto, the
Escrow Agent shall disburse the applicable amount in accordance with such notice
and wire instructions.”
 
Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and  (ii) all references in the other Transaction
Documents, to “the Holdback Escrow Agreement”, “the Holdback Escrow Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this
Amendment.  Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Original Agreement and
this Amendment, the provisions of this Amendment shall control and be binding.
 
Section 4. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
[Signatures follow on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, the Escrow Agent and the Investor
Representative have caused this Amendment to be duly executed as of the date
first written above.
 
 

  Company:           CHINA GROWTH CORPORATION            
By:
/s/ Mingzhuo Tan       Name: Mingzhuo Tan       Title: President and Chief
Executive Officer          

 

  Escrow Agent:           ANSLOW & JACLIN, LLP            
By:
/s/ Richard I. Anslow       Name: Richard I. Anslow       Title: Managing
Partner          


  Investor Representative:           ACCESS AMERICA INVESTMENTS, LLC            
By:
/s/ Christopher Efird       Name: Christopher Efird       Title: President      
   



 